Slip Op. 15-11

                            UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
UNITED STATES OF AMERICA,                                                          :

                                                      Plaintiff,                   :

                                       v.                                          :

MILLENIUM LUMBER DISTRIBUTION CO.                                                  :
LTD. and XL SPECIALTY INSURANCE
COMPANY,                                                                           :

                                                  Defendants.                      :
________________________________________________________________________________
                                                                                            Court No. 06-00129
XL SPECIALTY INSURANCE COMPANY,                                                    :

                                             Cross-Claimant,                       :

                                       v.                                          :

MILLENIUM LUMBER DISTRIBUTION CO.                                                  :
LTD.,
                                                                                   :
                                             Cross-Defendant.

                               ORDER OF DISMISSAL OF CROSS-CLAIM

       Upon consideration of Cross-Claimant XL Specialty Insurance Company’s Notice of Intent
to Abandon Further Proceedings on Cross-Claim, it is hereby

            ORDERED that XL Specialty Insurance Company’s Cross-Claim in this action is dismissed.




                                                                                       ______________________________
                                                                                         /s/ Delissa A. Ridgway
                                                                                             Delissa A. Ridgway, Judge

Dated: February 2, 2015
       New York, New York